Citation Nr: 0122896	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 vocational rehabilitation subsistence allowance in 
the calculated amount of $1,268.16, to include whether the 
overpayment was properly created.  


REPRESENTATION
  
Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active duty for training from April 1985 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (Committee) dated in March 1998, 
which denied waiver of recovery of an overpayment of Chapter 
31 vocational rehabilitation subsistence allowance in the 
calculated amount of $1,268.16.  An RO hearing was held in 
August 1999, and the veteran canceled a Board hearing 
scheduled for October 2000.  


REMAND

The overpayment at issue in this case was created when the 
veteran, who was pursuing a program of vocational 
rehabilitation under 38 U.S.C. Chapter 31, apparently 
withdrew from one class, then terminated attendance entirely, 
during the enrollment period from January 1997 to May 1997.  
In April 1997, he was informed that an overpayment in the 
amount of $338.47 had been created as a result of his 
reduction in training time to one-half time.  In May 1997, he 
was informed that his educational subsistence had been 
stopped effective January 8, 1997, because his attendance had 
stopped.  The additional resulting overpayment was calculated 
to be $929.69, for a total overpayment of $1,268.16.  He 
contends that he was not at fault in the creation of the 
overpayment at issue, and that he cannot afford to repay the 
debt.

In addition, the veteran asserts that the overpayment at 
issue was not properly created.  Specifically, he claims that 
there were mitigating circumstances surrounding his 
withdrawal from his classes, he apparently disputes the date 
that he withdrew from classes, and he has raised arguments 
concerning his interrupted status also in effect for that 
enrollment period.  See 38 C.F.R. § 21.324 (2000).  The 
statement of the case does not indicate that the creation 
aspect of the veteran's claim, which is implicit in the issue 
of waiver of recovery of the overpayment, has been 
considered.  See Schaper v. Derwinski, 1 Vet.App. 430 (1991).  

Further, the vocational rehabilitation file is not currently 
available for the Board to review, and attempts to obtain the 
file through administrative channels have been unsuccessful.  
Although the claims file contains copies of several documents 
from this file, numerous documents listed in the statement of 
the case which appear to be relevant to a consideration of 
the appeal, such as the Committee decision on appeal, are not 
currently associated with the claims file.  A paid-and-due 
audit referred to in the transcript of a RO hearing held in 
August 1999 is likewise absent.  Particularly in view of the 
creation issue raised by the veteran, the vocational 
rehabilitation and counseling file must be associated with 
the claims file for review in connection with his appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
VA must obtain all relevant evidence in federal custody, and 
inform the veteran of the evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Given these factors, the Board finds there is a further duty 
to notify and to assist the veteran in his claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The Committee should obtain the 
veteran's vocational and rehabilitation 
counseling file, and associate it with the 
claims file for the duration of the 
appeal.  

2. The Committee should perform any other 
notice and development action required by 
the VCAA with respect to the veteran's 
claim.

3.  In addition to the issue of whether 
the veteran is entitled to waiver of 
recovery of the overpayment, the Committee 
should consider the preliminary issue of 
whether the overpayment was properly 
created, with attention to the veteran's 
contentions, to include whether mitigating 
circumstances were present.  If the 
decision is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
explains the creation of the overpayment, 
contains citation to the law and 
regulations pertinent to the creation 
issue, including 38 C.F.R. § 21.374, and 
discusses the reasons for the denial of 
the claim.  An appropriate period of time 
should be allowed for response, and then 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


